             Case 1:20-cv-00639-JL Document 1 Filed 03/24/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 EDWARD MORGAN

                 Plaintiff,                                  CIVIL ACTION NO. TBD

 v.

 TARGET CORPORATION

                 Defendants.

                                    NOTICE OF REMOVAL


TO THE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

         Pursuant to 28 U.S.C. § 1446(a), Defendant Target Corporation (“Defendant”), hereby

invokes this Court’s jurisdiction under the provisions of 28 U.S.C. §§ 1332 and 1441(a) and states

the following grounds for removal:

1.       On or about February 7, 2020, the Plaintiff filed an action, styled and captioned as above

         and assigned Civil Action No. 2081CV00360, for alleged negligence against Defendant in

         Middlesex County Superior Court. A copy of the Complaint is attached as Exhibit A.

      2. The Plaintiff served the Summons, Tracking Order, Civil Action Cover Sheet and

         Complaint upon Defendant on or about March 5, 2020. Copies of the Summons, Tracking

         Order and Civil Action Cover Sheet are attached as Exhibits B, C and D, respectively.

      3. The Complaint, Summons, Tracking Order and Civil Action Cover Sheet constitute all

         process, pleadings, and orders served on Defendant to date in this action. See Exhibits A,

         B, C and D.

4.       Having been filed within 30 days of service of the Summons and Complaint upon

         Defendant, this Notice of Removal to the United States District Court has been filed in a

                                                 1
1546278v.1
             Case 1:20-cv-00639-JL Document 1 Filed 03/24/20 Page 2 of 4




        timely manner pursuant to the provisions of 28 U.S.C. § 1446(b). See Murphy Brothers,

        Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48, 119 S. Ct. 1322, 1325 (1999).

5.      The Defendant will promptly provide written notice, as required by 28 U.S.C. § 1446(d),

        to the adverse party and clerk of the state court in which this case was initially filed.

6.      Jurisdiction exists over this removed action, pursuant to 28 U.S.C. § 1441, because this

        action could originally have been filed in the United States District Court, pursuant to 28

        U.S.C. § 1332(a)(1), on the basis that there is complete diversity of citizenship between the

        plaintiff and Defendant, Target Corporation, and the amount in controversy exceeds

        $75,000:

             a. Based on the Complaint, the Plaintiff is an individual residing in Dracut,

                Middlesex County, Massachusetts. See Exhibit A.

             b. Defendant Target Corporation, is a Minnesota corporation with its principal place

                of business in Minneapolis, Minnesota.

             c. The Plaintiff’s complaint states that the Plaintiff, Edward Morgan was caused to

                sustain severe and permanent injuries, was caused to be disabled and will be

                disabled in the future, was caused and will be caused great pain in body and mind,

                and has been caused to incur and will incur medical and hospital expenses for said

                injuries and that the Plaintiff’s ability to enjoy life and earn income and attend to

                his usual activities was greatly damaged. . A copy of the Plaintiff’s Complaint is

                attached as Exhibit A.

             d. In the Civil Action Cover Sheet that the Plaintiff filed with the Massachusetts

                Superior Court, the Plaintiff claims medical expenses totaling $29, 627 and lost




                                                   2
1546278v.1
             Case 1:20-cv-00639-JL Document 1 Filed 03/24/20 Page 3 of 4




                wages and compensation to be determined. A copy of Plaintiff’s Civil Action

                Cover Sheet is attached as Exhibit D.

             e. On or about November 6, 2019 the Plaintiff, through his counsel, communicated a

                settlement demand of $90,000.00 to Target Corporation’s representative.

7.      Pursuant to 28 U.S.C. §§ 101 and 1441(a), the United States District Court for the District

        of Massachusetts is the proper forum for removal of the state court action which was

        commenced in Middlesex County Superior Court.

        WHEREFORE, Defendant requests that the action pending in Middlesex County

Superior Court be removed therefrom to this Court and proceed as an action properly so removed.

                                                     Respectfully submitted,

                                                     Target Corporation

                                                     /s/ Sean J. Milano
                                                     Sean J. Milano, BBO # 551996
                                                     smilano@morrisonmahoney.com
                                                     MORRISON MAHONEY LLP
                                                     250 Summer Street
                                                     Boston, MA 02210-1181
                                                     Phone: 617-4737-8807
                                                     Fax:       617-342-4938




                                                 3
1546278v.1
             Case 1:20-cv-00639-JL Document 1 Filed 03/24/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on March 24, 2020


Carolina K. Tumminelli, Esq.
The Law Offices of Carolina K. Tumminelli PLLC
14 Fletcher Street
Chelmsford, MA 01824

Counsel for Plaintiff

                                                     /s/ Sean J. Milano
                                                     Sean J. Milano




                                                 4
1546278v.1
